DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 06/21/2022.

Claims 1-10 are pending.  Claims 1-9 are being examined.  Claim 10 is withdrawn from further consideration.  Claims 1-9 are amended.

New grounds of rejection are made in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a carbon dioxide recovery device that is disposed outside the flue”.  “Outside the flue” is not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a carbon dioxide recovery device that is disposed outside the flue”.  It is unclear as to how “outside the flue” is defined.  The claim also recites that the exhaust-gas take-out pipe and exhaust-gas return pipe are connected to the flue and the carbon dioxide recovery device.  It is unclear as to how the carbon dioxide recovery device is “outside” of the flue when the carbon dioxide recovery is connected to the flue via the take-out and return pipes.

Claim Rejections - 35 USC § 102
   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujiuchi et al. (US 2012/0318141 A1).
Considering claim 1, Tsujiuchi teaches a carbon dioxide recovery system comprising a heat exchanger (57 of Fig. 1) that is disposed between a boiler (50 of Fig. 1) and a desulfurization device (52 of Fig. 1) in a flue (51 of Fig. 1) connecting the boiler (50 of Fig. 1) and a smokestack (54 of Fig. 1), configured to cool exhaust gas flowing from the boiler to the desulfurization device, and configured to heat a heat medium (Tsujiuchi, Fig. 1).  Tsujiuchi teaches a carbon dioxide recovery device (53 of Fig. 1) that is disposed outside the flue (51 of Fig. 1), and configured to, when supplied with heat of the heat medium, separate and recover carbon dioxide from an absorber which has absorbed carbon dioxide; an exhaust-gas take-out pipe (101 of Fig. 1) that is connected to the flue and the carbon dioxide recovery device, and configured to take out the exhaust gas flowing in the flue and supply the exhaust gas from the flue to the carbon dioxide recovery device; and an exhaust-gas return pipe (101a of Fig. 1) that is connected to the flue and the carbon dioxide recovery device, and configured to return the exhaust gas to the flue, the exhaust gas which is returned being the exhaust gas which has been supplied to the carbon dioxide recovery device through the exhaust-gas take-out pipe and from which the carbon dioxide has been absorbed by the absorber (Tsujiuchi, Fig. 1 and paragraphs [0056]-[0058]).
Considering claim 8, Tsujiuchi teaches the CO2 recovery unit includes an absorber that reduces CO2 in flue gas by an absorbent and a regenerator that heats the absorbent having absorbed CO2 to emit CO2; the regenerator includes a regenerating heater that uses steam supplied from the combustion facility and returns heated condensed water to the combustion facility (Tsujiuchi, [0010]).  Tsujiuchi teaches because condensed water returned from the regenerating heater to the combustion facility by the condensed water/flue gas heat exchanger (57 of Fig. 1) is preheated, consumption energy in the combustion facility is reduced (Tsujiuchi, [0011]).  Tsujiuchi teaches recirculation of the condensed water/steam (32b and 32c of Fig. 1) through the boiler/combustion facility through the heat exchanger and CO2 recovery unit for heat recovery (Tsujiuchi, Fig. 1).  
Thus, Tsujiuchi teaches the carbon dioxide recovery device is configured to, when supplied with the exhaust gas, separate and recover the carbon dioxide from the absorber through supply of the heat of the medium to the absorber which has absorbed the carbon dioxide in the exhaust gas by teaching transferring heat from the exhaust gas to the medium in the condensed water/flue gas heat exchanger (57 of Fig. 1) and recirculation of the condensed water/steam through the boiler/combustion facility through the heat exchanger and CO2 recovery unit for heat recovery (Tsujiuchi, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujiuchi et al. (US 2012/0318141 A1) in view of Tsujiuchi et al. (US 2014/0041523 A1, Tsujiuchi2014).
Considering claim 2, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the heat exchanger is disposed between a dust collection device and the desulfurization device, and configured to cool the exhaust gas flowing from the dust collection device to the desulfurization device.
Tsujiuchi does not explicitly teach the system comprises a dust collection device.
However, Tsujiuchi2014 teaches a heat exchanger is disposed between a dust collection device and a desulfurization device, cools exhaust gas flowing from the dust collection device to the desulfurization device, and heats a medium (Tsujiuchi2014, [0027]).  Tsujiuchi2014 teaches the exhaust gas heat exchanger (5) is placed between the dry electrostatic precipitator (6) (i.e., dust collection device) and the wet desulfurization unit (7) (Tsujiuchi2014, [0027]), wherein the dust collector removes heavy metal solids that condense as a result of cooling the exhaust gas via the air heater (Tsujiuchi2014, [0048]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a dust collection device downstream of the air heater in Tsujiuchi’s system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove any solids that have condensed as a result of the air heater with a reasonable expectation of success.  It should be noted that placing a dust collection device downstream of the air heater in Tsujiuchi’s system would result in the heat exchanger (57 of Fig. 1 of Tsujiuchi) being disposed between the dust collection device and the desulfurization device.
Considering claim 3, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the heat exchanger is disposed between a dust collection device and the desulfurization device, and configured to cool the exhaust gas flowing from the dust collection device to the desulfurization device.
Tsujiuchi does not explicitly teach the system comprises a dust collection device.
However, Tsujiuchi2014 teaches a heat exchanger (5 of Fig. 1) is disposed between a boiler (2 of Fig. 2) and a dust collection device (6 of Fig. 1) configured to cool exhaust gas flowing from the boiler to the dust collection device (Tsujiuchi2014, Fig. 1 and [0038]).  Tsujiuchi2014 teaches that when the exhaust gas heat exchanger (5 of Fig. 1) is placed before the dry electrostatic precipitator (i.e., dust collection device), the removal rate of SO3 and heavy metals is enhanced (Tsujiuchi2014, [0048]-[0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a dust collection device downstream of the heat exchanger of Tsujiuchi.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove SO3 and heavy metals while enhancing the removal rate with a reasonable expectation of success.  It should be noted that placing a dust collection device downstream of the heat exchanger in Tsujiuchi’s system would result in the heat exchanger (57 of Fig. 1 of Tsujiuchi) being disposed between the boiler and the dust collection device.
Considering claim 9, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a control apparatus.  Tsujiuchi does not explicitly teach a control apparatus.
However, Tsujiuchi2014 teaches a carbon dioxide recovery system comprising a heat exchanger (5 of Fig. 1) that is disposed between a boiler (2 of Fig. 1) and a desulfurization device (7 of Fig. 1), cools exhaust gas flowing from the boiler to the desulfurization device, and a carbon dioxide recovery device (10 of Fig. 1).  Tsujiuchi2014 teaches predetermined temperature ranges for the exhaust gas at an exit of the heat exchanger and the heat supplied to the carbon dioxide recovery device (Tsujiuchi2014, [0041]).  Tsujiuchi2014 teaches controlling temperatures through flow rates (Tsujiuchi2014, [0042]) and decreasing the amount of heat required through enhanced thermal efficiency via heat exchangers (Tsujiuchi2014, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a control apparatus that is configured to adjust a temperature of the exhaust gas at an exit of the heat exchanger so as to be in a first range, and configured to adjust a temperature of heat supplied to the carbon dioxide recovery device so as to be in a second range.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired temperatures that enhance thermal efficiency of the system are achieved with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujiuchi et al. (US 2012/0318141 A1) in view of Peeples (WO 2014018046 A1).
Considering claim 7, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the system further comprising a compressor coaxial with a turbine, wherein the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber when supplied with heat of steam discharged from the turbine and compressed by the compressor.
Tsujiuchi does not explicitly teach a compressor coaxial with a turbine, wherein the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber when supplied with heat of steam discharged from the turbine and compressed by the compressor.
However, Peeples teaches a carbon dioxide recovery system wherein a lean solvent is produced from a CO2 rich solvent using heat exchange with a conditioned stream in a reboiler; a power generator generates a low pressure steam from high pressure steam and a portion of the low pressure steam in sent to a fluid conditioning unit, which conditions the low pressure steam to a temperature and pressure required for the production of lean solvent from a rich solvent in a reboiler (Peeples, abstract).  Peeples teaches the low pressure steam from a turbine is conditioned using a compressor (Peeples, [0021]-[0024], [0026], [0029], and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a compressor coaxial with a turbine, wherein the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber when supplied with heat of steam discharged from the turbine and compressed by the compressor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a more energy efficient system with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding the cited references fail to teach, suggest or otherwise render obvious an exhaust-gas take-out pipe and an exhaust-gas return pipe have been fully considered and are persuasive.  However, in light of the amendments and upon further consideration, new grounds of rejection are made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734